DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
		
	Information Disclosure Statement
The IDS filed, 08/27/2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouderkirk (US 11073903) herein after referred to as D1.

With regard to claim 1, D1 teaches an optical device, in at least (figure 8, and Col. 24,Ln. 17- Col. 25 Ln. 2); comprising: a display device (810) configured to display an image; and a lens (820) including a plurality of reflectors (824) that reflect the image from the display device (410) to a first surface of the lens (820), wherein the plurality of reflectors (824) include: a first reflector (824-1); and a second reflector (824-2) having a size different from a size of the first reflector (Col. 24,Ln. 17- Col. 25 Ln. 2).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least (figure 8, and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the second reflector (824-2) is located farther from the first surface of the lens (820) than the first reflector (824-1) in a thickness direction of the lens, and the size of the first reflector is greater than the size of the second reflector.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least (figure 8, and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first reflector and the second reflector has a circular shape in a plan view (Col. 7, Ln. 1-26).

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first reflector and the second reflector has a polygonal shape in a plan view.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first reflector and the second reflector has a hexagonal shape in a plan view.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein a side of the first reflector and a side of the second reflector are parallel to each other.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the plurality of reflectors further include a third reflector that has a size different from the size of the second reflector.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the third reflector is located closer to a second surface of the lens, which is opposite to the first surface of the lens, than the second reflector in a thickness direction of the lens, and the size of the third reflector is greater than the size of the second reflector.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the size of the first reflector and the size of the third reflector are equal to each other.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the plurality of reflectors further include a fourth reflector that has a size different from the size of the first reflector and the size of the third reflector.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the fourth reflector is closer to a second surface of the lens, which is opposite to the first surface of the lens, than the second reflector in a thickness direction of the lens, and is farther from the second surface of the lens than the third reflector in the thickness direction of the lens, and the size of the second reflector and the size of the fourth reflector are equal to each other.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first reflector, the second reflector, the third reflector, and the fourth reflector has a circular shape in a plan view.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the second reflector and the fourth reflector has a circular shape in a plan view, and each of the first reflector and the third reflector has an elliptical shape in a plan view.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the second reflector and the fourth reflector has a square shape in a plan view, and each of the first reflector and the third reflector has a rectangular shape in a plan view.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the plurality of reflectors further include a fifth reflector that has a size different from the size of the first reflector, the size of the second reflector, the size of the third reflector, and the size of the fourth reflector.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the fifth reflector is farther from the first surface of the lens than the second reflector in a thickness direction of the lens, and is farther from a second surface of the lens, which is opposite to the first surface of the lens, than the fourth reflector in the thickness direction of the lens, and the size of the fifth reflector is smaller than the size of the second reflector and the size of the fourth reflector, and the size of the second reflector and the size of the fourth reflector are smaller than the size of the first reflector and the size of the third reflector.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the lens further includes: a first lens having a first inclined surface; a second lens having a second inclined surface facing the first inclined surface; and a reflector substrate disposed between the first inclined surface of the first lens and the second inclined surface of the second lens and having a first surface on which the plurality of reflectors are disposed.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the lens further includes: a first adhesive layer disposed between the first surface of the reflector substrate and the first inclined surface of the first lens; and a second adhesive layer disposed between a second surface of the reflector substrate, which is opposite to the first surface of the reflector substrate, and the second inclined surface of the second lens.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first inclined surface and the second inclined surface is a flat surface.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first inclined surface and the second inclined surface is a curved surface.

With regard to claim 21, D1 teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24, Ln. 17- Col. 25 Ln. 2); comprising: a display device (810) configured to display an image; and a lens (820) including a plurality of reflectors (824) that reflect the image from the display device to a first surface of the lens, wherein the plurality of reflectors include first reflectors (824-1) and second reflectors (824-2), and a size of each of the first reflectors is different from a size of each of the second reflectors (Col. 24, Ln. 14-Col. 25 Ln. 2).

With regard to claim 22, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein a gap between a first pair of first reflectors, which are adjacent to each other, among the first reflectors is different from a gap between a second pair of first reflectors, which are adjacent to each other, among the first reflectors.

With regard to claim 23, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 22, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the gap between the first pair of first reflectors is greater than the gap between the second pair of first reflectors.

With regard to claim 24, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 23, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the second pair of first reflectors is closer to a center of the lens than the first pair of first reflectors.

With regard to claim 25, D1 teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); comprising: a display device (810) configured to display an image; and a lens (820) including a plurality of reflectors (824) that reflect the image from the display device to a first surface of the lens, wherein the lens further includes, in at least (fig. 15): a first lens having a first inclined surface; a second lens having a second inclined surface facing the first inclined surface (lens molding process used to form shapes); and a reflector substrate (822) disposed between the first inclined surface of the first lens and the second inclined surface of the second lens and having a first surface on which the plurality of reflectors (824) are disposed.

With regard to claim 26, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the lens further includes: a first adhesive layer disposed between the first surface of the reflector substrate and the first inclined surface of the first lens; and a second adhesive layer disposed between a second surface of the reflector substrate, which is opposite to the first surface of the reflector substrate, and the second inclined surface of the second lens.

With regard to claim 27, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first inclined surface and the second inclined surface is flat or curved.

With regard to claim 28, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein each of the first inclined surface and the second inclined surface is curved.
With regard to claim 29, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); wherein the plurality of reflectors include: a first reflector; and a second reflector having a size different from a size of the first reflector.

With regard to claim 30, D1 teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); comprising: a display device (810) configured to display an image; and a lens (820) including a plurality of reflectors (824) that reflect the image from the display device to a first surface of the lens, wherein the plurality of reflectors include a first reflector (824-1), a second reflector (824-2), a third reflector (etc), and a fourth reflector (etc), and the second reflector and the fourth reflector are disposed between the first reflector and the third reflector in a width direction of the lens (Col. 24,Ln. 17- Col. 25 Ln. 2).

With regard to claim 31, D1 teaches an optical device, in at least (figure 8, Col. 7 Ln. 1-26 and Col. 24,Ln. 17- Col. 25 Ln. 2); comprising: a display device (810) configured to display an image; and a lens (820) including a plurality of reflectors (824) that reflect the image from the display device to a first surface of the lens, wherein the plurality of reflectors include: a first reflector (824-1); and a second reflector (824-2) having a size smaller than a size of the first reflector, wherein the second reflector is farther from a first side of a reflector substrate, which extends lengthwise in a first direction, than the first reflector in a second direction perpendicular to the first direction, and wherein the first side of the reflector substrate is adjacent to the first surface of the lens (Col. 24,Ln. 17- Col. 25 Ln. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US 11280997) Low-obliquity pupil relay for tiltable reflectors
Lee (US 20210318540) Optical Device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872